Citation Nr: 9906638	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-46 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition. 

2.  Entitlement to service connection for a bilateral foot 
condition. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.
This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current right knee pathology is shown to be related to 
service.   

3.  No current foot pathology is shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee condition.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral foot condition.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are unavailable, as 
they apparently were destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  An NPRC response 
dated in July 1996 states that a search of the veteran's 
company sick reports found no sick reports regarding the 
veteran.  An October 1997 NPRC response states that all 
searches failed and that there were no Surgeon General's 
Office records concerning the veteran.  No medical evidence 
of treatment for a knee or foot disability prior to September 
1996 has been submitted.

In a March 1952 letter from the veteran to his mother, he 
stated that his doctor told him not to try walking very much 
for three more days.  

Private treatment notes dated from April 1984 to May 1992 
from Ronald G. Woodson, M.D., concern treatment for 
conditions other than those on appeal.  It was indicated that 
the veteran had adult onset diabetes mellitus, and that he 
walk up to 2 miles a day.

The veteran's service connection claim dated in March 1996 
stated that he incurred broken bones in his feet that caused 
his right knee problems.

In a September 1996 letter, a former soldier recalled an 
occasion in the spring of 1952 when there was a threat of an 
enemy attack.  The veteran injured his leg while running to 
seek shelter in which to set up a defense.  He later went to 
the medics for treatment.  He was quite lame for some time 
thereafter.  

VA treatment records dated from September 1996 to March 1998 
reveal that in September 1996 the veteran complained that the 
nail on his right great toe continually grew out and fell 
off.  He complained of pain in his left knee on walking three 
or four blocks in October 1997 and of bilateral knee pain in 
March 1998.  The treatment notes revealed that he was status 
post total knee arthroplasty on the right.  

The veteran's claims folder is negative for any medical 
opinions linking any current right knee or bilateral foot 
conditions to his active service.  

In a Statement in Support of Claim dated in October 1998, the 
veteran requested that the provisions of 38 C.F.R. § 3.304(d) 
be applied to his case.

Analysis 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible." See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
evidence may also show that a disability is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottviet v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.
nection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  See Smith v. Derwinski, 2 Vet. 
App. 137 (1992).  In Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), it was held that 38 U.S.C.A. § 1154(b) provides 
that a three step analysis must be performed when a veteran 
seeks service connection for disability incurred as a result 
of combat.  First, the veteran must provide "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease." Id.  Second, the evidence must be 
"consistent with the circumstances, conditions, or hardships 
of such service." Id.  If these two steps are met there is a 
rebuttable factual presumption that the evidence is 
"sufficient proof of service connection." Id.  This 
presumption may be rebutted by clear and convincing evidence.  
Id.

The veteran contends that he injured himself during active 
service.  However, none of the documents he submitted 
describe the 1952 injury with any specificity.  The first 
post-service medical evidence of a knee injury is dated in 
October 1997.  The first post-service medical evidence of a 
foot disability is dated in August 1996 and it applies only 
to the veteran's right foot, not to a bilateral condition.  

The veteran has not specifically described the nature of the 
conditions he feels he incurred during active service.  In 
his March 1996 claim, he alluded to broken bones in his feet 
that allegedly led to his right knee problems.  However, 
there is no medical evidence in the file that the veteran 
broke any bones in his feet.  

The veteran's contention that his foot problems led to his 
right knee problems does not, in and of itself, create a 
well-grounded claim.  Although the veteran asserts that his 
conditions were caused by active service, he has submitted no 
medical evidence to substantiate his claim.  While the 
veteran is competent to provide an account of his symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  There is no medical evidence that 
the veteran broke any bones in his feet in service, that 
there were any lasting residuals of any breaks that might 
have occurred or that any such breaks caused the onset of any 
other conditions.  

The Board has considered the veteran's statements, as well as 
his letter to his mother and the buddy statement submitted in 
light of 38 C.F.R. § 3.304(d).  However, there is no medical 
evidence that any claimed injury(ies) incurred in service 
were not acute and transitory.  There is no medical evidence 
of the presence of any conditions of the lower extremities 
for over 40 years after the veteran's separation from active 
service and there are no medical opinions linking any current 
disabilities to service.  Therefor the veteran's service 
connection claims are not well grounded and must be denied.  

Although where claims are not well-grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 
(1995).

In this case, the RO fulfilled its obligation under § 5103 
(a) in the October 1996 statement of the case and in the 
September 1998 supplemental statement of the case in which 
the appellant was informed that the reason for the denial of 
the claims was that there was no medical evidence linking any 
current disorders to the veteran's service.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well-grounded.




ORDER

The appeal of the issue of service connection for a right 
knee condition is denied. 

The appeal of the issue of service connection for a bilateral 
foot condition is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


